Detailed Action 
1. 	This office action is in reply to the communicated dated 27 October 2021 concerning application number 16/302,387 effectively filed on 16 November 2018. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 14 October 2021 has been considered by the Examiner. 

Status of Claims
4. 	Claims 29-38, 40-47, and 49 are pending, of which claims 29, 32, 41, 43, and 45 have been amended; claims 1-28, 39, and 48 have been cancelled; and claims 29-38, 40-47, and 49 are under consideration for patentability. 
Response to Arguments
5. 	Applicant’s arguments dated 27 October 2021, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the rejections of claims 29-38, 40-47, and 49. 

Allowable Subject Matter
6. 	Claims 29-38, 40-47, and 49 are allowed.
7. 	The following is a statement of reasons for the indication of allowable subject matter: The prior art of record is not considered to be an obvious combination that discloses or suggests a kit that is used for in vivo diagnosis of neurological impairment in a subject, whose nervous system has been infected by a neurotropic infectious agent that is CytoMegaloVirus (CMV) or is Zika virus (ZIKV). The following description demonstrates how the prior art of record fails to suggests or disclose the limitation above. 
	Lazarini (WO 2014/170206 A1, with citations made to the corresponding US-PGPUB 2016/0073944 A1) teaches a method comprising a kit for sequentially smelling a first composition of odorants ([0122, 0139]), a second composition of odorants ([0122, 0140]), and a third composition of odorants ([0122, 0141]). The proportion of the odorants in the second and third compositions are identical ([0142]), while the proportion of the odorants within the first composition are different from the proportions of the second and third compositions ([0143]). Furthermore, Lazarini teaches wherein the odorants of the first composition are the same compounds as the odorants of the second composition and the third composition ([0143]). 
in vivo diagnosis of neurological impairment in a subject whose nervous system has been infected by a neurotropic infectious agent that is CytoMegaloVirus (CMV) (Hatchwell teaches the use of a smelling exam and other in vivo exams to help diagnose neurological impairments [0015].  Furthermore, the exams can be performed individually or in combination to help diagnose a neurological impairment caused CytoMegaloVirus [0015, 0052]). 
	The combination of Lazarini and Hatchwell is not considered obvious to suggest a kit that is used for in vivo diagnosis of neurological impairment in a subject, whose nervous system has been infected by a neurotropic infectious agent that is CytoMegaloVirus (CMV). Specifically, Lazarini’s kit involves smelling of various compositions to diagnose a psychiatric disorder but not a neurological impairment in a subject ([abstract]). Due to this deficiency, a person having ordinary skill in the art would not be motivated to combine Lazarini’s kit with Hatchwell’s method for in vivo diagnosis of neurological impairment in a subject, whose nervous system has been infected by CytoMegaloVirus. 
The Examiner could not find any additional prior art that suggests the use of a kit with the claimed compositions that are smelled to diagnose a neurological impairment that is specifically caused by CytoMegaloVirus (CMV) or Zika virus (ZIKV). Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208. The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792